Voto concurrente emitido por el
Juez Asociado Señor Dávila
con el cual concurren los Jueces Asociados Señores Her-nández Matos, Ramírez Bages, Torres Rigual y Martínez Muñoz
San Juan, Puerto Rico, a 20 de octubre de 1972
He concurrido en el dictamen que revoca la sentencia dictada por el tribunal sentenciador porque éste al aquilatar la prueba usó unos criterios que este Tribunal nunca ha exigido en estos casos: la necesidad de corroboración de la prueba que establece la paternidad. Ver Ortiz v. Viera, 61 D.P.R. 514-515 (1943). Cuando este Tribunal revocó la doctrina que requería en estos casos prueba “robusta y convin-cente” echó por la borda los obstáculos que la jurisprudencia había establecido contra los que reclamaban el reconocimiento de la paternidad. La “comprobación del hecho” de que ha-blamos en Ocasio v. Díaz, 88 D.P.R. 676 (1963) no tiene el alcance que le pretende dar la opinión disidente, aparente-mente queriendo revivir doctrinas ya abandonadas por este Tribunal. No es correcto yuxtaponer el concepto de “corrobora-ción” que utilizó el juez sentenciador con el de “comprobación del hecho de la paternidad” a que aludimos en el caso de Ocasio. Lo que Ocasio dejó claramente establecido es que lo *903único que se requería es que la “paternidad se pruebe satis-factoriamente bajo las normas usuales de evidencia.”
—O—